     Case: 4:19-cv-01845-RWS Doc. #: 10 Filed: 07/15/19 Page: 1 of 4 PageID #: 62




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JAZ’MIN FRANKS,                                )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )
                                               )       Case No. 4:19-cv-01845
GUCKENHEIMER                                   )
ENTERPRISES, INC.,                             )
                                               )
         Defendant.                            )
                                               )
                                               )

         PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO DEFENDANT’S
      MOTION TO DISMISS OR IN THE ALTERNATIVE TO STAY THE CASE AND
                          COMPEL ARBITRATION

I.       Introduction.

         Plaintiff is a former employee of Defendant. Plaintiff filed a Petition for Damages alleging

discrimination against Defendant under the Missouri Human Rights Act in Missouri state court,

and said action has been removed to this Court. Defendant has filed a Motion to Dismiss or In

The Alternative To Stay the Case and Compel Arbitration. (Doc. #6.) Defendant argues that it

and Plaintiff entered into a valid arbitration agreement such that this case should be decided before

an arbitrator. As explained below, because well-established Missouri law addressing the formation

of a contract establishes the parties did not both accept the purported arbitration agreement,

Defendant’s Motion should be denied.

II.      Argument.

         A.      Applicable Law.

         Defendant acknowledges in its Memorandum In Support of its Motion to Dismiss Or In

The Alternative To Stay the Case and Compel Arbitration that this Court looks to Missouri contract

                                                   1
  Case: 4:19-cv-01845-RWS Doc. #: 10 Filed: 07/15/19 Page: 2 of 4 PageID #: 63




law to determine if there is a valid arbitration agreement in this case. (Doc. #7, p. 3.) Under

Missouri law, a contact requires an offer, acceptance, and bargained for consideration. Baier v.

Darden Restaurants, Inc., 420 S.W.3d 733, 738-39 (Mo. App. 2014). Moreover, a bilateral

contract (an agreement containing mutual promises between two parties) requires acceptance from

both parties. Id. The party asserting a valid contact bears the burden of proving the foregoing

elements. Id.

        B.      The Parties Did Create an Arbitration Agreement Because Both Parties Did

                Not Accept The Proposed Arbitration Agreement.

        The undisputed evidence provided by Defendant establishes a contract was not formed, as

Defendant never accepted the proposed bilateral contract. The purported agreement was not

signed, initialed, acknowledged, or otherwise accepted by anyone from Defendant. This alone can

be sufficient to conclude the parties never formed an arbitration agreement.

        In addition, another factor demonstrates a lack of acceptance by Defendant of the purported

arbitration agreement. Here, the purported arbitration agreement is preceded by an offer letter

setting forth the details of Plaintiff’s employment. With regard to the purported arbitration

agreement, which is referred to in the offer letter as a Dispute Resolution Agreement, the offer

letter states as follows:

        This offer of employment is contingent upon the following:

        …

        5. Your review of the enclosed Dispute Resolution Agreement, which provides that

        unless you timely opt out of arbitration, as the Dispute Resolution Agreement

        provides, all disputes related to your employment, including your employment

        termination, as well as any unlawful discrimination or unlawful harassment



                                                 2
  Case: 4:19-cv-01845-RWS Doc. #: 10 Filed: 07/15/19 Page: 3 of 4 PageID #: 64




       (including sexual harassment), will be resolved through binding arbitration. Only

       an arbitrator, not a judge or jury, will resolve such disputes. Please read the below

       agreement for more information. You agree to Guckenheimer Dispute Resolution

       Agreement with your signature acknowledgment on this agreement.

This section makes clear that the Guckenheimer Dispute Resolution Agreement is a proposal

separate and distinct from the terms of Plaintiff’s employment, which can be accepted by Plaintiff

by signing the acknowledgment and not opting out of the Dispute Resolution Agreement.

However, it makes no reference to acceptance of the Dispute Resolution Agreement by Defendant,

and Defendant has failed to provide any other evidence suggesting it somehow accepted the

agreement after Plaintiff signed the acknowledgment. Thus, by accepting the offer letter, Plaintiff

created an agreement with respect to the terms of her employment as set forth in the offer letter,

but without an additional acceptance by Defendant of the attached Guckenheimer Dispute

Resolution Agreement, that agreement remains a proposed bilateral contact that was not accepted

by both parties. Moreover, the offer letter, by indicating that only “[y]ou agree to Guckenheimer

Dispute Resolution Agreement with your signature acknowledgment on this agreement,” and not

indicating Defendant would be bound by Plaintiff’s signature acknowledgement, provides strong

evidence that Defendant never intended to be bound by the purported Dispute Resolution

Agreement.1




       1
           Two orders authored by Missouri trial courts addressing this precise issue are attached

hereto as Exhibits 1 and 2. In both cases, the court found a purported arbitration agreement was

not created because the defendant employer did not sign the agreement and therefore did not accept

it as required to form a bilateral contract under Missouri law.


                                                 3
  Case: 4:19-cv-01845-RWS Doc. #: 10 Filed: 07/15/19 Page: 4 of 4 PageID #: 65




III.   Conclusion.
       Based on the arguments set forth above, Defendant’s Motion should be denied.

                                             Respectfully submitted,

                                             PONDER ZIMMERMANN LLC

                                             By       /s/ Douglas B. Ponder
                                                  Douglas Ponder, #54968MO
                                                  dbp@ponderzimmermann.com
                                                  Jaclyn M. Zimmermann, #57814MO
                                                  jmz@ponderzimmermann.com
                                                  20 South Sarah Street
                                                  St. Louis, MO 63108
                                                  Phone:     314-272-2621
                                                  FAX:        314-272-2713
                                                  Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, a copy of the foregoing was filed with the Clerk of
Court by using the CM/ECF system, which will send notice of electronic filing to all attorneys of
record in this matter.


                                                      /s/ Douglas B. Ponder
                                                      An Attorney for Plaintiff




                                                  4
